        Case 2:11-cr-00195-EFS          ECF No. 121        filed 03/11/21      PageID.634 Page 1 of 3
 PROB 12C                                                                             Report Date: March 11, 2021
(6/16)

                                       United States District Court                             FILED IN THE
                                                                                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                       Mar 11, 2021
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK



                Revised Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Michael James Jordan, Jr.                Case Number: 0980 2:11CR00195-EFS-1
 Address of Offender:                                 Spokane, Washington 99204
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: July 19, 2012
 Original Offense:             Possession with the Intent to Distribute, 21 U.S.C. § 841(a)(1); Possession of a
                               Firearm in Furtherance of a Drug Trafficking Crime, 18 U.S.C. § 924(c)
 Original Sentence:            Prison - 150 months          Type of Supervision: Supervised Release
                               TSR - 60 months

 Resentencing Judgment:        Prison - 96 months
 (11/09/2016)                  TSR - 60 months
 Asst. U.S. Attorney:          James Goeke                  Date Supervision Commenced: September 11, 2019
 Defense Attorney:             Amy H. Rubin                 Date Supervision Expires: September 10, 2022


                                         PETITIONING THE COURT

Please Note: The original petition was filed with the Court on December 23, 2019. The purpose of this petition is
to reflect updated information and guideline provisions.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 2: You must not unlawfully possess a controlled substance,
                        including marijuana, which remains illegal under federal law.

                        Supporting Evidence: It is alleged that Mr. Jordan violated the terms of his supervised
                        release by being unlawfully in possession of a controlled substance, methamphetamine, in
                        Spokane, Washington, on December 21, 2019, a direct violation of mandatory condition
                        number 2.

                        On September 12, 2019, Michael Jordan signed his judgment for case number 2:11CR00195-
                        EFS-1, indicating he understood his conditions of supervised release. Specifically, Mr.
                        Jordan was made aware that he must not illegally possess controlled substances.

                        According to Spokane Police Department (SPD) report number 2019-20237559, Mr. Jordan
                        was arrested by the SPD on various charges. Mr. Jordan was searched incident to his arrest.
      Case 2:11-cr-00195-EFS           ECF No. 121          filed 03/11/21      PageID.635 Page 2 of 3
Prob12C
Re: Jordan, Michael James
March 11, 2021
Page 2

                      Spokane police officers located a large amount of a substance that appeared to be
                      methamphetamine. A field test on the substance indicated the substance tested positive for
                      methamphetamine.
          2           Mandatory Condition # 1: You must not commit another federal, state, or local crime.

                      Supporting Evidence: It is alleged that Mr. Jordan violated the terms of his supervised
                      release by committing the offense of criminal mischief on or about December 21, 2019, a
                      direct violation of mandatory condition number 1.

                      On September 12, 2019, Michael Jordan signed his judgment for case number 2:11CR00195-
                      EFS-1, indicating he understood his conditions of supervised release. Specifically, Mr.
                      Jordan was made aware that he must obey all laws while on supervised release.

                      On December 21, 2019, per SPD report number 2019-20237559, Mr. Jordan was arrested
                      on charges of first degree assault, second degree assault, harassment, and possession of a
                      controlled substance. SPD report number 2019-20237559 indicated the owner of a Dodge
                      Dakota saw a person outside her residence shining a flashlight inside her vehicle. She went
                      to confront the person, later identified as Mr. Jordan, at which time he hit her in the face. Mr.
                      Jordan attempted to flee the scene; however, the victim’s son ran after him and eventually
                      caught up to Mr. Jordan. At that time, Mr. Jordan turned toward him and pointed, what he
                      believed to be a gun at him. The item was slapped out of Mr. Jordan’s hand. Mr. Jordan
                      stated, “I’m going to fucking shoot you if you don’t stop!” Mr. Jordan then continued to flee
                      the scene, but was later apprehended by Spokane police and arrested on the aforementioned
                      charges.

                      Per Spokane County Superior Court judgment case number 19-1-0483432, on March 1,
                      2021, Mr. Jordan entered a guilty plea to an amended charge of criminal mischief in Spokane
                      County Superior Court for the conduct that occurred on December 21, 2019. Mr. Jordan was
                      sentenced to time served of 12 months imprisonment.

The U.S. Probation Office respectfully recommends the Court accept the revised petition.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:       03/11/2021
                                                                               s/Jonathan C. Bot
                                                                               Jonathan C. Bot
                                                                               U.S. Probation Officer
Case 2:11-cr-00195-EFS   ECF No. 121   filed 03/11/21   PageID.636 Page 3 of 3
